Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19 and 21-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tamai et al. (US Pat. #8,054,674).
Regarding claim 14, Tamai teaches an apparatus, comprising:
a set of memory cells coupled with an access line that extends in a first direction within the apparatus, the access line comprising a metal [fig. 26, memory cell array 40, columns 26-28, lines 59-67, 1-67 and 1-67 respectively, the word lines are in a first direction, the access lines are in a second direction and memory cells are formed at their intersection.  The memory cells are formed of the first embodiment of Tamai as shown in fig. 2, the first electrode 11, which can be interpreted as the access line, is made of metal, column 26, lines 29-55, Ni, Co, Fe, W, Cr, Ta, Ti and Al ];
a via that extends in a second direction through one or more materials within the apparatus, the second direction different than the first direction [fig. 2, 13]; 
a line of metal oxide extending in the first direction between the metal and the via [fig. 2, 15, column 15, lines 11-36, 15 is an interface oxide formed by oxidizing the electrode 11 making a metal oxide].
Regarding claim 15, Tamai discloses the apparatus of claim 14, wherein a portion of the via is oxidized and in contact with the line of metal oxide [fig. 2, 14, column 16, lines 35-39, 14 is oxide between 15 and 13].
Regarding claim 16, Tamai teaches the apparatus of claim 14, wherein:
The line of metal oxide has a first thickness [fig. 2, 15]; and
The metal of the access line has a second thickness that is greater than the first thickness [fig. 2, 11 is thicker than 15].
Regarding claim 17, Tamai discloses the apparatus of claim 14, wherein the line of metal oxide is in contact with the metal of the access line [fig. 2, 15 is in contact with 11].
Regarding claim 18, Tamai teaches the apparatus of claim 14, wherein the access line further comprises the line of metal oxide [fig. 2, 15 extends with 11].
Regarding claim 19, Tamai discloses the apparatus of claim 14, wherein:
A first portion of the via comprises the metal [fig. 2, 13, columns 13 and 14, lines 55-67 and 1-10, 13 is a metal filament formed in the metal oxide layer, column 26, lines 29-55 teach an oxide of Ti can be used, which can be the same metal s the electrode 11]; and
A second portion of the via comprises the metal oxide [fig. 2, 15 between 11 and 13, the portion of the metal oxide over the via can be considered part of the via as it continues conduction and the rest of the metal oxide continues to extend in the first direction].
Regarding claim 21, Tamai discloses the apparatus of claim 14, wherein the line of metal oxide comprises an oxide of a second metal that is different than the metal of the access line [column 26, lines 29-55, CoO for metal oxide, Al for access line].
Regarding claim 22, Tamai teaches the apparatus of claim 14, wherein the line of metal oxide has a greater resistivity than the via, the mtal of the access line or both [Column 26, line 29-55, cobalt oxide has a higher resistivity than aluminum].
Regarding claim 23, Tamai discloses an apparatus comprising:
An access line for a set of memory cells, wherein the access line comprises a metal line that extends in a first direction within the apparatus [ memory cell array 40, columns 26-28, lines 59-67, 1-67 and 1-67 respectively, the word lines are in a first direction, the access lines are in a second direction and memory cells are formed at their intersection.  The memory cells are formed of the first embodiment of Tamai as shown in fig. 2, the first electrode 11, which can be interpreted as the access line, is made of metal, column 26, lines 29-55, Ni, Co, Fe, W, Cr, Ta, Ti and Al];
a via that extends in a second direction that is different than the first direction [fig. 2, 13]; and
a driver for the access line, wherein:
the driver is coupled with the access line through the via [fig. 26, decoders 41 and 42 operate the array and can be interpreted as drivers]; and 
a metal oxide is interposed between the metal line and the via [fig. 2, 15, column 15, lines 11-36, 15 is an interface oxide formed by oxidizing the electrode 11 making a metal oxide].
Regarding claim 24, Tamai teaches the apparatus of claim 23, wherein at least a portion of the metal oxide is included within a line of metal oxide that extends in the first direction [fig. 2, 15 extends with 11].
Regarding claim 25, Tamai disclose the apparatus of claim 24, wherein a portion of the via comprises the metal oxide and is in contact with the line of metal [fig. 2, 15 between 11 and 13, the portion of the metal oxide over the via can be considered part of the via as it continues conduction and the rest of the metal oxide continues to extend in the first direction].
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816      


/JAEHWAN OH/Primary Examiner, Art Unit 2816